Citation Nr: 0903861	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for ulnar 
nerve paresthesia of the right hand, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased initial rating for ulnar 
nerve paresthesia of the left hand, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased initial rating for 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the lumbar spine, L4-L5 area, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased initial rating for left 
shoulder DJD, rated as 10 percent disabling prior to August 
22, 2007 and 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
November 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which established service connection for the above 
disabilities.  

In a November 2007 rating decision, the RO increased the 
evaluation assigned for left shoulder DJD to 20 percent 
effective August 22, 2007.  Despite the increased rating 
granted by the RO, the veteran's appeal remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran presented testimony in December 2008 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  The veteran submitted additional evidence 
directly to the Board at the time of his hearing, which was 
accompanied by a waiver of RO consideration.  The evidence 
will therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2008).

At the time of his December 2008 hearing, the veteran 
indicated that he wished to file a claim for service 
connection for a cervical spine/neck disability.  Therefore, 
this issue is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's ulnar nerve paresthesia of the bilateral 
hands is manifested by subjective complaints of numbness, 
tingling and weakness, left worse than right, but there is no 
evidence of pain or more than mild incomplete paralysis of 
the ulnar or median nerves of either hand.  

2.  The veteran's DDD and DJD of the lumbar spine, L4-L5 
area, is manifested by subjective complaints of pain, 
decreased range of motion, stiffness, weakness and radiating 
pain, and objective evidence of tenderness, but there is no 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  

3.  Prior to August 22, 2007, the veteran's left shoulder DJD 
was manifested by subjective complaints of constant pain and 
reduced range of motion, and objective evidence of crepitus, 
but there was no evidence of motion limited to shoulder level 
(90 degrees) or to midway between the side and shoulder level 
(45 degrees).  

4.  As of August 22, 2007 the veteran's left shoulder DJD has 
been manifested by subjective complaints of weakness, 
stiffness, giving way, lack of endurance and fatigability, 
and objective evidence of tenderness, but there is no 
evidence of motion limited to 25 degrees from the side.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for service-connected ulnar nerve paresthesia of the 
right hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 (2008).  

2.  The criteria for an initial evaluation greater than 10 
percent for service-connected ulnar nerve paresthesia of the 
left hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 (2008).  

3.  The criteria for an initial evaluation greater than 10 
percent for service-connected DDD and DJD of the lumbar 
spine, L4-L5 area, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DCs 5235-5243 (2008).  

4.  The criteria for an initial evaluation greater than 10 
percent for service-connected left shoulder DJD have not been 
met prior to August 22, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, DC 5201 (2008).  

5.  The criteria for an initial evaluation greater than 20 
percent for service-connected left shoulder DJD have not been 
met as of August 22, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, DC 5201 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).

In a July 2005 rating decision, the RO granted service 
connection for ulnar nerve paresthesia of the right and left 
hands, DDD and DJD of the lumbar spine, L4-L5 area, and left 
shoulder DJD.  Separate 10 percent evaluations for each hand 
were granted by analogy pursuant to 38 C.F.R. § 4.124a, DC 
8515.  The Board notes that evaluation of a service-connected 
disability in accordance with schedular criteria that closely 
pertain to an analogous disease in terms of functions 
affected, anatomical localization, and symptomatology, is 
permitted.  38 C.F.R. § 4.20 (2008).  A 10 percent evaluation 
was established for the veteran's back disability pursuant to 
38 C.F.R. § 4.71a, DCs 5242 and 5243, and a 10 percent 
evaluation was established for the veteran's left shoulder 
disability pursuant to 38 C.F.R. § 4.71a, DCs 5201 and 5010.  
The Board notes that the 10 percent rating assigned for the 
veteran's left shoulder disability was made on the basis of 
documented painful motion.  The effective date established 
for each rating was December 1, 2004, the date following the 
veteran's separation from active service.  

As noted above, the RO subsequently granted a 20 percent 
evaluation for the veteran's service-connected left shoulder 
disability.  This evaluation, effective August 22, 2007, the 
date of a VA examination, was made pursuant to DC 5201 and 
was based on documented limitation of motion.  See November 
2007 rating decision.  As such, the Board must determine 
whether the veteran is entitled to a rating in excess of 10 
percent prior to August 22, 2007 and a rating in excess of 20 
percent thereafter.  Cf. AB v. Brown, 6 Vet. App. 35 (1993)

At this juncture, the Board notes that the veteran is right-
handed.  See VA examination reports; December 2008 
transcript.  As such, his right hand is considered his major 
hand, his left hand is considered his minor hand, and his 
left shoulder is considered his minor shoulder.  

A.	Ulnar nerve paresthesia of the bilateral hands

The veteran contends that he is entitled to ratings in excess 
of 10 percent for his service-connected ulnar nerve 
paresthesia of the bilateral hands because he continues to 
have numerous problems, to include tingling, numbing, and the 
sensation that his hands have fallen asleep.  He reports that 
these sensations inhibit him from using the phone for 
extended periods of time and severely impact his employment.  
The veteran asserts that these sensations affect his whole 
hand, rather than just the fingers, on a regular basis.  See 
September 2005 NOD; May 2006 VA Form 9; December 2008 
transcript.  

The veteran underwent a VA compensation and pension (C&P) 
general medical examination in October 2004, prior to his 
discharge from active service.  The examiner reported that 
the veteran had bilateral ulnar nerve symptoms with numbness 
and tingling, left worse than right, which had been happening 
for several years.  It was also noted that the veteran had 
been seen by a neurologist on numerous occasions without a 
definitive diagnosis established.  He was treated with 
bilateral long braces to use at night that did not help 
alleviate the symptoms, which still persisted.  There were no 
symptoms involving the medial nerve distribution of the 
veteran's hands.  Physical examination of the veteran's hands 
revealed some decreased sensitivity in the ulnar distribution 
of both hands and the fourth and fifth fingers.  There was no 
grip weakness, deep tendon reflexes were normal, and the 
remainder of the neurological examination was within normal 
limits.  The veteran was diagnosed with bilateral ulnar nerve 
paresthesia.  

The veteran underwent a second VA C&P examination in August 
2007, at which time he reported bilateral cubital tunnel 
syndrome which had existed for 12 years.  It was noted that 
the veteran's hands and arms were affected and that due to 
the nerve disease, there was tingling, numbness and weakness.  
There was no abnormal sensation, anesthesia or paralysis of 
the affected parts.  The peripheral nerve condition did not 
cause pain.  The examiner indicated that the symptoms 
described occurred intermittently, as often as three times a 
day, with each occurrence lasting 30 minutes.  The number of 
attacks within the past year was 500.  It was noted that the 
veteran's ability to perform daily functions during flare-ups 
was reduced.  The veteran denied receiving any treatment for 
this condition.  The examiner reported that the functional 
impairment was difficulty with extended typing.  

Physical examination revealed range of motion of the right 
and left wrist joints of 70 degrees of dorsiflexion, 80 
degrees of palmar flexion, 20 degrees of radial deviation, 
and 45 degrees of ulnar deviation.  The veteran was able to 
tie shoelaces, fasten buttons, and pick up a piece of paper 
and tear it without difficulty.  On examination of hand 
dexterity, the right and left hand fingertips could 
approximate the proximal transverse crease of the palm.  With 
the thumb attempting to oppose the fingers, the measurement 
between the tip of the right and left thumbs and the tip of 
the fingers on each hand (index, long, ring and little), and 
the measurement between the pad of the right and left thumbs 
the fingers on each hand, was 0 centimeters (cm) for each 
finger.  The veteran's bilateral hand strength was within 
normal limits and range of motion of the bilateral thumbs was 
70 degrees of radial abduction and palmar abduction and 60 
degrees of metacarpophalangeal (MP) and interphalangeal (IP) 
flexion.  Opposition of the thumbs was also within normal 
limits.  The range of motion of the right and left index, 
long, ring and little fingers was distal interphalangeal 
(DIP) flexion to 70 degrees, proximal interphalangeal (PIP) 
flexion to 110 degrees, and MP flexion to 90 degrees.  

Neurological examination revealed that the peripheral nerve 
examination was within normal limits without sensory or motor 
dysfunction.  Motor function of the upper extremities was 
within normal limits, but sensory function was abnormal with 
findings of positive phalens over bilateral carpal tunnel, 
positive tinels over carpal tunnel on the right, and positive 
tinels over bilateral cubital tunnel.  Biceps and triceps 
jerk were 2+ in the bilateral upper extremities.  

The veteran was diagnosed with bilateral cubital and carpal 
tunnel syndromes.  The examiner noted that this diagnosis was 
based on the veteran's subjective history and objective 
examination.  

Cubital tunnel syndrome is defined as a complex of symptoms 
resulting from injury or compression of the ulnar nerve at 
the elbow, with pain and numbness along the ulnar aspect of 
the hand and forearm, and weakness of the hand.  See 
Dorland's Illustrated Medical Dictionary 1765 (28th ed. 1994) 
(emphasis added).  Carpal tunnel syndrome is defined as a 
symptom complex resulting from compression of the median 
nerve in the carpal tunnel, with pain and burning or tingling 
paresthesia in the fingers and hand, sometimes extending to 
the elbow.  Id.  

The Board notes that the two VA C&P examination reports are 
the only medical evidence of record that has been associated 
with the claims folder related to the veteran's service-
connected hand disabilities.  During the August 2007 
examination, the veteran denied receiving any treatment for 
this condition.  The Board also notes that no mention of 
treatment was made during the December 2008 hearing and that 
none of the VA Forms 21-4142 the veteran has submitted have 
related to treatment for his hands.  

For the dominant or major hand, DC 8515 provides a 10 percent 
rating for mild incomplete paralysis of the median nerve, 
whereas moderate incomplete paralysis of the median nerve 
warrants a 30 percent evaluation, and severe incomplete 
paralysis of the median nerve warrants a 50 percent 
evaluation.  Complete paralysis of the median nerve, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normal, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the place of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, and the index and middle finger 
remain extended; cannot flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb at the right 
angle to the palm; flexion of the wrist weakened; pain with 
trophic disturbances, warrants a 70 percent evaluation.  38 
C.F.R. § 4.124a, DC 8515 (2008).

For the minor hand, DC 8515 provides a 10 percent rating for 
mild incomplete paralysis of the median nerve; a 20 percent 
disability rating for moderate incomplete paralysis of the 
median nerve; and a 40 percent disability rating for severe 
incomplete paralysis of the median nerve.  A 60 percent 
disability rating is provided for complete paralysis of the 
hand with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  See id.  

Based on the diagnosis rendered at the time of the August 
2007 VA examination, the Board has also considered the rating 
criteria pertinent to the ulnar nerve.  See 38 C.F.R. 
§ 4.124a, DC 8516.  Pursuant to these diagnostic criteria, a 
10 percent disability rating is assigned for mild incomplete 
paralysis of the major or minor extremity.  If there is 
moderate incomplete paralysis, a 30 percent evaluation is 
assigned for the major extremity and a 20 percent evaluation 
is assigned for the minor extremity.  If the paralysis is 
severe, a 40 percent evaluation is assigned for the major 
extremity and a 30 percent evaluation is assigned for the 
minor extremity.  When the evidence establishes complete 
paralysis characterized as the "griffin claw" deformity, due 
to flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; the loss of extension of the ring and 
little fingers, the inability to spread the fingers (or 
reverse), the inability to adduct the thumb; flexion of the 
wrist weakened, a 50 percent evaluation is assigned for the 
minor extremity and a 60 percent evaluation is assigned for 
the major extremity.  38 C.F.R. § 4.124a, DC 8516 (2008).

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

The evidence of record does not support the assignment of 
ratings in excess of 10 percent for the veteran's service-
connected ulnar nerve paresthesia of the right and left hands 
under either DC 8515 or DC 8516.  This is so because there is 
no evidence to support a finding that the incomplete 
paralysis exhibited in either hand is more than mild.  
Rather, during the October 2004 VA examination there were no 
symptoms involving the medial nerve distribution of the 
veteran's hands, no grip weakness, only some decreased 
sensitivity in the ulnar distribution of both hands and the 
fourth and fifth fingers, and normal deep tendon reflexes.  
During the August 2007 VA examination, though sensory 
function was abnormal with findings of positive phalens over 
bilateral carpal tunnel, positive tinels over carpal tunnel 
on the right, and positive tinels over bilateral cubital 
tunnel, peripheral nerve examination was within normal limits 
without sensory or motor dysfunction, motor function of the 
upper extremities was within normal limits, and biceps and 
triceps jerk were 2+ in the bilateral upper extremities.  The 
veteran was able to tie shoelaces, fasten buttons, and pick 
up a piece of paper and tear it without difficulty.  

In conclusion, the preponderance of the evidence is against 
the claims for increased ratings involving service-connected 
ulnar nerve paresthesia of the right and left hands.  As 
such, the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).


B.	DDD and DJD of the lumbar spine, L4-L5 area

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service-connected DDD and DJD of 
the lumbar spine in the L4-L5 area because he has pain 
radiating to his bilateral lower extremities and occasionally 
to his bilateral upper extremities if he does not take pain 
medication, his back will lock up if he stands still, and he 
cannot lay down and get comfortable.  He also asserts that 
his back problems keep him from going to work on average once 
a month, causing him to miss about three to four days of 
work, and also keep him from doing things around the house.  
The veteran does report controlling his back pain with 
medication but denied going to the emergency room or to his 
doctor during a flare-up.  He asserts that he has been told 
that there is no surgery to relieve his problems.  See 
September 2005 NOD; May 2006 VA Form 9; December 2008 
transcript.  

During the October 2004 pre-discharge VA C&P examination, the 
veteran reported chronic back problems for at least 15 years 
with three herniated disks, but denied having any back 
surgery.  He indicated using pain medication and physical 
therapy and also reported receiving multiple injections.  The 
veteran reported pain radiating to both buttocks and legs, 
decreased range of motion, difficulty bending over, and acute 
flare-ups related to increased levels of activity.  The 
examiner reported that x-rays of the lumbar spine showed DJD 
at L4-5 and L5-S1.  

Physical examination of the veteran's back revealed that it 
was within normal limits externally.  The veteran exhibited 
full forward flexion to 95 degrees, lateral bending of 40 
degrees in both directions, and extension of 35 degrees.  The 
VA examiner noted that full forward flexion and extension 
caused some discomfort in the middle lumbar spine area.  The 
veteran was diagnosed with lumbar disk disease.  X-rays taken 
in conjunction with the examination revealed severe 
degenerative osteoarthritic changes at L4-L5 and L5-S1 with 
marked narrowing of the disc space and the corresponding 
foramina.  The remainder of the lumbar vertebra revealed no 
abnormality, there was no fracture, and pedicles were intact.  
The impression was severe DJD L4-L5 and L5-S1.  

During the August 2007 VA C&P examination, the veteran 
reported constant low back pain, stiffness, and weakness.  He 
indicated that the pain traveled down both legs, described it 
as burning, aching and sharp in nature, and reported it was 
at a level eight on a scale of one to ten.  The veteran 
reported that pain could be elicited by physical activity but 
also came on its own.  It was relieved by medication 
(Vicodin) and heat.  The veteran reported that he could 
function with medication and denied that his spine disorder 
caused any incapacitation.  The examiner reported that the 
veteran's functional impairment was difficulty with bending 
activities and sitting or standing for long periods of time.  

Physical examination revealed no evidence of radiating pain 
on movement and no muscle spasm.  Tenderness was noted on the 
lower back but there was no ankylosis and straight leg test 
was negative on both the right and left.  Range of motion 
testing of the thoracolumbar spine revealed 90 degrees of 
flexion, 10 degrees of extension, and 30 degrees of right and 
left lateral flexion and right and left rotation, with pain 
setting in at each of those degrees.  The examiner reported 
that inspection of the spine revealed normal head position 
with symmetry in appearance, symmetry of spinal motion with 
normal curvatures of the spine, and no sign of intervertebral 
disc syndrome with chronic and permanent root involvement.  

Neurological examination revealed that a peripheral nerve 
examination was within normal limits with no sensory or motor 
dysfunction.  Motor function of the upper and lower 
extremities was within normal limits; sensory function of the 
lower extremities was within normal limits; and the bilateral 
lower extremities exhibited knee and ankle jerks of 2+.  The 
veteran was diagnosed with DDD and DJD of the lumbar spine.  

Private treatment records from Dr. M. Mitchell reveal that 
the veteran sought treatment for back problems between 
January 2007 and April 2008.  No range of motion testing 
appears to have been conducted but the veteran was diagnosed 
with DDD of the lumbar spine and was prescribed Vicodin.  A 
list of the prescribed medications that the veteran receives 
for his back disability has also been associated with the 
claims folder.  See Harris Teeter prescription list.  

A September 2008 magnetic resonance imaging (MRI) of the 
veteran's lumbar spine from Fairfax MRI Center revealed grade 
1 retrolistheses at each lumbar level; vertebral body height 
was preserved; no compression fractures; no evidence of a 
marrow infiltrative or replacement process; marrow 
degenerative endplate changes were present mainly at L5-S1; 
disc dessication was present at all lumbar levels with loss 
of disc height most pronounced at L5-S1; the conus tip was in 
normal location at the L1 level; there were no intraspinal 
neoplastic masses or abnormal fluid collections.  

There was a small disc bulge and facet hypertrophy at L1-L2 
but the spinal canal appeared patent.  There was also a small 
degree of neural foraminal narrowing from the disc bulge and 
retrolisthesis.  

At L2-L3 there was a small disc bulge and mild facet and 
ligamentous hypertrophy and a small degree of canal and 
bilateral neural foraminal narrowing, with neural foraminal 
narrowing more prominent on the left than the right.  There 
was a disc bulge and facet hypertrophy with a small degree of 
canal narrowing at L3-L4, as well as mild narrowing of both 
neural foramina, left slightly more than right.  

There was disc bulge and facet and ligamentous hypertrophy 
with a small degree of canal narrowing at L4-L5, as well as 
severe right and mild left neural foraminal narrowing, 
secondary to asymmetry in the disc bulge.  Additionally, 
there was a superimposed right extraformainal disc protrusion 
that exerted mass effect and displacement upon the right L4 
nerve root along its extraforaminal course.  At L5-S1 there 
was a disc bulge with a superimposed central disc protrusion, 
facet hypertrophy, and mild right and moderate left neural 
foraminal narrowing.  No other abnormalities were noted and 
the surrounding soft tissues were grossly normal.  The 
overall MRI impression was multilevel degenerative changes.  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome (IDS) when 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 2003), now codified 
at 38 C.F.R. § 4.71a, DCs 5235-5243 (2008).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, id., and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  Any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Note (1) (2008).  

In pertinent part, the General Rating Formula for Diseases 
and Injuries of the Spine provides ratings in excess of 10 
percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent); for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine (40 percent); for 
unfavorable ankylosis of the entire thoracolumbar spine (50 
percent); and for unfavorable ankylosis of entire spine (100 
percent).  38 C.F.R. § 4.71a (2008). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2008).

Under the criteria governing disabilities of the lumbar 
spine, IDS is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes.  
This formula provides ratings in excess of 10 percent for IDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
(20 percent); for IDS with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months (40 percent); and for IDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months (60 percent).  38 C.F.R. § 
4.71a (2008).  An incapacitating episode is defined as a 
period of acute signs and symptoms due to IDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Note (1) (2008).  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for the veteran's service 
connected DDD and DJD of the lumbar spine in the L4-L5 area 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating IDS Based on 
Incapacitating Episodes.  While acknowledging the veteran's 
contentions, the Board finds that a higher rating is not 
warranted in this case because there is no evidence that 
forward flexion of the veteran's thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; that 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or that the veteran has muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Nor is there evidence that 
the veteran has incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  Rather, there is no evidence of muscles 
spasm or guarding, forward flexion has been normal at 90 
degrees, with pain setting in then, and the combined range of 
motion of the thoracolumbar spine has, at worst, been 210 
degrees.  See VA C&P examination reports; records from Dr. 
Mitchell.  

Moreover, though the veteran reported that flare-ups keep him 
from going to work on average one a month, causing him to 
miss about three to four days of work, and also keep him from 
doing things around the house, there is no evidence to 
support a finding that these incapacitating episodes required 
treatment and bed rest prescribed by a physician.  See 
38 C.F.R. § 4.71a, Note (1) (2008).  In fact, the veteran 
denied going to the emergency room or to his doctor during a 
flare-up.  See December 2008 transcript.  

The Board has also considered whether the veteran manifests 
any associated objective neurologic abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, Note (1) (2008).  Though the 
veteran has consistently reported radiating pain, there is no 
evidence of paresthesia, weakness, and bowel or bladder 
problems.  See VA C&P examination reports; records from Dr. 
Mitchell.  Moreover, the record does not contain a diagnosis 
related to neurological abnormality.  As such, the evidence 
of record does not support the assignment of a separate 
rating.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the October 2004 VA examination, the examiner reported 
that full forward flexion and extension did cause some 
discomfort in the middle lumbar spine area.  During the 
August 2007 VA examination, the examiner reported that 
functional impairment was revealed in difficulty with bending 
activities and sitting or standing for long periods.  The 
examiner also reported that function of the thoracolumbar 
spine was additional limited by pain following repetitive 
use, but was not additional limited by fatigue, weakness, 
lack of endurance or incoordination.  In pertinent part, the 
examiner found that pain additionally limited joint function 
by five degrees.  The Board notes, however, that the veteran 
was able to forward flex to 90 degrees.  As such, pain would 
limit forward flexion to 85 degrees, which is only five 
degrees less than normal.  Based on the foregoing, the Board 
finds that a rating in excess of 10 percent is not warranted 
under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines 
set forth in DeLuca.  This is so because even taking into 
account the findings during the August 2007 examination, the 
veteran would not meet the criteria for the next higher 
rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2008).  

In conclusion, the preponderance of the evidence is against 
the claim for an increased rating for the veteran's service-
connected DDD and DJD of the lumbar spine in the L4-L5 area.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).

C.	Left shoulder DJD

The veteran contends that he is entitled to a rating in 
excess of 10 percent prior to August 22, 2007, and a rating 
in excess of 20 percent as of August 22, 2007, for his 
service-connected left shoulder DJD.  In pertinent part, he 
reports reduced range of motion, persistent pain, loss of 
grip strength, some stinging when he attempts to reach the 
middle of his back, weakness, stiffness, an inability to 
sleep on his left shoulder, the need for cortisone 
injections, limitation in doing any overhead work, and an MRI 
showing a rotator cuff tear.  The veteran denied any left 
shoulder dislocation and any post-service surgical procedures 
and he also denied that his shoulder disability affects his 
employment.  See September 2005 NOD; May 2006 VA Form 9; 
December 2008 transcript.  

During the October 2004 VA examination, the veteran reported 
severe left shoulder problems with constant pain radiating to 
his neck.  He indicated that he cannot sleep on his left side 
and reported difficulty in lateral range of motion.  The 
veteran was able to lift his arm over his head and behind his 
back, but motion of any type was noted to cause some 
discomfort.  The examiner reported that x-rays of the 
veteran's left shoulder show post-surgical changes.  Physical 
examination revealed reduction of abduction to 120 degrees, 
flexion to 180 degrees, and internal and external rotation to 
90 degrees.  Crepitus was heard in the left shoulder.  The 
veteran was diagnosed with bilateral shoulder DJD.  X-ray of 
the bilateral shoulders revealed that the left shoulder had 
changes of the very lateral end of the clavicle that could be 
resultant from the surgical resection.  The glenohumeral 
joint was intact, there was no evidence of fracture, and soft 
tissues appeared normal.  The impression made was changes of 
the very lateral end of the clavicle.  

A January 2006 MRI of the veteran's left shoulder revealed 
marked elevation of the humeral head in relation to the 
glenoid fossa with a significant reduction in the 
acromiohumeral distance.  There were degenerative changes of 
the humeral head involving the greater tuberosity and 
degenerative changes of the glenohumeral joint.  These 
findings were consistent with rotator cuff arthropathy.  
There was also thickening of the supraspinatus tendon and 
fluid within the subacromial subdeltoid bursa.  These 
findings were consistent with a full-thickness tear.  
Visualized osseous structures demonstrated heterogeneous 
signal intensity, consistent with degenerative changes.  The 
glenoid labrum was intact but hypertrophic degenerative 
changes were seen at the acromioclavicular (AC) joint.  The 
impression was that MR of the shoulder shows evidence of a 
full thickness rotator cuff tear with rotator cuff tear 
arthropathy.  See record from Virginia Hospital Center - 
Arlington.  

The veteran was seen by Dr. Mitchell with complaint of 
chronic bilateral shoulder pain in December 2006 and January 
2007.  On both occasions, he was diagnosed with bilateral 
shoulder pain.  See progress note; medical examination 
report.  

The veteran reported constant, localized pain in the left 
shoulder with weakness, stiffness, giving way, lack of 
endurance and fatigability at the time of the August 2007 VA 
examination.  He described the pain as burning, aching and 
sharp in nature and indicated that it was at a level six on a 
scale of one to ten.  The pain could be elicited by physical 
activity and came by itself, but was relieved by rest and 
medication (Vicodin).  The veteran reported that he could 
function with medication at the time of pain, and denied 
incapacitation, swelling, heat, redness, locking and 
dislocation.  The examiner reported that the functional 
impairment manifested by the left shoulder was difficult 
overhead use of the veteran's arm.  

Physical examination revealed left shoulder tenderness but no 
edema, effusion, weakness, redness, heat, guarding of 
movement or subluxation.  Range of motion testing revealed 
150 degrees of flexion, 90 degrees of abduction, 5 degrees of 
external rotation, and 90 degrees of internal rotation.  The 
examiner reported that pain set in during flexion, abduction 
and external rotation at those degrees.  Neurological 
examination revealed a normal peripheral nerve examination 
without sensory or motor dysfunction.  Neurological 
examination of the upper extremities revealed that motor 
function was within normal limits but sensory function was 
abnormal, as discussed above (carpal and cubital tunnel 
syndromes).  Bilateral upper extremity reflexes revealed 
biceps and triceps jerks of 2+.  The veteran was diagnosed 
with left shoulder rotator cuff tear, status post repair with 
scar and DJD.  This diagnosis was based on subjective 
history, objective examination, and MRI.  

The examiner reported a level scar present on the left 
shoulder measuring about eight cm by 0.1 cm.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  

As noted above, the 10 percent evaluation for the veteran's 
left shoulder disability was assigned pursuant to DCs 5201 
and 5010 as a result of documented painful motion.  The 20 
percent was made pursuant to DC 5201 and was based on 
documented limitation of motion.  

DC 5010 provides that arthritis due to trauma is to be rated 
as degenerative arthritis.  DC 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
appropriate upon x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating is appropriate upon x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

The rating criteria for limitation of motion of the shoulder 
and arm are found at DC 5201.  Ratings in excess of 10 
percent are provided for motion of a minor joint limited to 
shoulder level and to midway between the side and shoulder 
level (20 percent) and for motion limited to 25 degrees from 
the side (30 percent).  Normal range of motion of the 
shoulder is forward flexion and abduction to 180 degrees, 
with 90 degrees representing shoulder level, and external and 
internal rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate 
I (2008).  The Board notes that based on Plate I, motion 
limited to between the side and shoulder level would be 45 
degrees.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for the veteran's left 
shoulder disability prior to August 22, 2007, as there is no 
evidence that this shoulder had motion limited to shoulder 
level (90 degrees) or to midway between the side and shoulder 
level (45 degrees).  Rather, the veteran exhibited abduction 
to 120 degrees and flexion to 180 degrees during the October 
2004 VA examination.  See also records from Dr. Mitchell.  

The evidence of record also does not support the assignment 
of a rating in excess of 20 percent for the veteran's left 
shoulder disability as of August 22, 2007.  The only record 
of evidence dated as of this date is the VA examination 
report, at which time there was no evidence that the 
veteran's left shoulder had motion limited to 25 degrees from 
the side.  Rather, he was able to flex to 150 degrees and 
abduct to 90 degrees.  The 90 degrees of abduction represents 
motion to shoulder level and formed the basis for the 20 
percent evaluation assigned in the November 2007 rating 
decision.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the October 2004 VA examination, the examiner reported 
that the veteran was able to lift his left arm over his head 
and behind his back, but indicated that motion of any type 
did cause some discomfort.  During the August 2007 VA 
examination, the examiner reported that functional impairment 
was manifested by difficulty with overhead use of the left 
arm.  The examiner also reported that function of the left 
joint was additionally limited by pain and lack of endurance 
on repetitive use, but was not additionally limited by 
fatigue, weakness or incoordination.  In pertinent part, the 
examiner found that pain additionally limited joint function 
by five degrees.  The Board notes, however, that the veteran 
was able to flex to 150 degrees and abduct to 90 degrees.  As 
such, pain would limit flexion to 145 degrees and abduction 
to 85 degrees.  

The Board finds that although these measurements represent 
abnormal flexion and abduction, the limitation of abduction 
is only five degrees less than normal shoulder level height.  
Based on the foregoing, the Board finds that a rating in 
excess of 10 percent prior to August 22, 2007 and a rating in 
excess of 20 percent as of August 22, 2007 is not warranted 
under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines 
set forth in DeLuca.  This is so because even taking into 
account the findings during the August 2007 examination, the 
veteran would not meet the criteria for the next higher 
rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2008).  

The Board has also considered whether an increased rating is 
warranted under the other diagnostic criteria pertinent to 
the shoulder and arm.  The remaining diagnostic codes, 
however, are not applicable to the veteran's left shoulder 
disability, as there is no evidence of ankylosis of the 
scapulohumeral articulation (DC 5200); impairment of the 
humerus (to include malunion of the humerus, recurrent 
dislocation of the humerus at the scapulohumeral joint, or 
fibrous union, nonunion, or loss of head of the humerus) (DC 
5202); or impairment of the clavicle or scapula (to include 
nonunion with loose movement or dislocation) (DC 5203).  See 
VA C&P examination reports; records from Dr. Mitchell; 
October 2004 x-ray; January 2006 MRI.  

The Board has also considered whether a separate rating is 
warranted for the scar associated with the veteran's service-
connected left shoulder disability.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  In this case, the veteran's scar was 
reported to be eight cm by 0.1 cm and level without 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture during the August 2007 VA examination.  

These findings do not support the assignment of a separate 
rating for the veteran's scar as it is not deep and does not 
cause limited motion in an area that exceeds six square 
inches (39 square cm); is not deep and nonlinear in an area 
of at least six square inches (39 square cm) but less than 12 
square inches (77 square cm); is not superficial without 
causing limited motion or superficial and nonlinear in an 
area of 144 square inches (929 square cm) or greater; is not 
superficial and unstable or painful on examination; and it 
does not limit the veteran's left shoulder function.  See 
38 C.F.R. § 4.119, DCs 7801-7805 (2008); 73 F.R. 54708 (Sep. 
23, 2008).  
In conclusion, the preponderance of the evidence is against 
the claim for an increased rating for the veteran's service-
connected left shoulder DJD during both periods in question.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).



II.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the veteran's bilateral hand, 
back, and left shoulder disabilities are not shown to cause 
any impairment that is not already contemplated by the rating 
criteria, and the Board finds that the rating criteria 
reasonably describe the veteran's disabilities.  For these 
reasons, referral for consideration of an extraschedular 
rating is not warranted for any of these claims.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice with respect to his claims for 
increased ratings prior to the issuance of the July 2005 
rating decision that is the subject of this appeal.  The 
veteran's disagreement with the initial ratings assigned, 
however, stems from his September 2005 NOD, which is subject 
to section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

The veteran was given Section 5103(a) notice in an April 2006 
statement of the case, which contained the regulatory 
provisions found at 38 C.F.R. § 3.159 and the pertinent 
rating criteria used to evaluate the veteran's disabilities.  
Accordingly, the duty to notify has been fulfilled concerning 
these claims.  The veteran was also provided notice 
concerning the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See March 
2006 letter.  The claims were readjudicated in supplemental 
statements of the case dated July and August 2008.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the veteran's private treatment records have been 
associated with the claims folder and he was afforded 
appropriate VA examinations in connection with his claims.  
The Board acknowledges the veteran's argument that the 
October 2004 and August 2007 VA examinations were inadequate, 
and his request for new examinations.  The Board disagrees 
with this assertion and finds that the examinations conducted 
included all relevant information necessary to determine 
whether the veteran is entitled to increased ratings under 
the pertinent diagnostic criteria.  Moreover, the veteran has 
not identified any outside treatment for any of his 
disabilities that has not already been obtained and the 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An initial rating in excess of 10 percent for ulnar nerve 
paresthesia of the right hand is denied.  

An initial rating in excess of 10 percent for ulnar nerve 
paresthesia of the left hand is denied.  

An initial rating in excess of 10 percent for DDD and DJD of 
the lumbar spine, L4-L5 area, is denied.  

An initial rating in excess of 10 percent for left shoulder 
DJD is denied prior to August 22, 2007.  

An initial rating in excess of 20 percent for left shoulder 
DJD is denied as of August 22, 2007.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


